Citation Nr: 1219553	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  06-20 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982, and from October 1982 to November 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2005 rating decision in which the RO, inter alia, denied service connection for sleep apnea.  In November 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2006.

On his substantive appeal, the Veteran requested a Board hearing at the RO.  A hearing was scheduled to take place in May 2007 and notice to that effect was mailed to the Veteran in April 2007.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In July 2009, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a January 2010 supplemental SOC (SSOC)) and returned this matter to the Board.

In August 2010, the Board again remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a February 2010 SSOC) and returned this matter to the Board for further appellate consideration.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  A service treatment record documents an in-service complaint of  sleep probems, credible statements from the Veteran and his wife indicate that the Veteran has experienced continuous symptoms associated with sleep problems during and since service, and persuasive medical opinion evidence indicates that it is as likely as not that the sleep apnea diagnosed post service had its onset during service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim for service connection for sleep apnea, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b);38 C.F.R. § 3.102;; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for sleep apnea is warranted.

The Veteran's service treatment records include a May 1990 service treatment record reflecting that the Veteran reported "sinus problems" and that he was "not sleeping well."  This record reflects that seasonal allergies were diagnosed.  Subsequent service treatment records do not reflect any further in-service treatment for sleep problems, nor do they indicate any subsequent comprehensive physical examinations prior to the Veteran's separation from service in November 1990.

The post-service treatment records show that the Veteran was initially given a provisional sleep apnea diagnosis as early as December 2003.  An October 2004 VA treatment record reflects an ongoing provisional sleep apnea diagnosis.  Interestingly, this record indicates that the Veteran's sleep apnea may have been aggravated by morphine which the Veteran had been prescribed to manage pain associated with his service-connected lumbar spine disability.

The Veteran's sleep apnea diagnosis was confirmed in a December 2004 sleep study performed by Dr. W.S.G.  Subsequent VA treatment records dated through August 2010 document an ongoing sleep apnea diagnosis that has been treated via the use of a CPAP machine.  These post-service treatment records do not offer any opinions as to whether the Veteran's sleep apnea is related in any way to his active duty service or to his service-connected disabilities.

In a March 2005 statement submitted in support of his claim, the Veteran asserted that he began experiencing symptoms such as severe snoring, daytime fatigue, and breathing difficulties during his active duty service.  He contended that he received treatment during service, was diagnosed with sinusitis, and was prescribed medications which did not alleviate his symptoms.  The Veteran stated that he did not receive any follow-up in-service treatment and was separated from service shortly thereafter.  In sum, the Veteran asserted that the symptoms which have been attributed to diagnosed sleep apnea had been present since the 1980's.

In a separate statement received by VA in March 2005, the Veteran's wife reported that she had been married to the Veteran for over 20 years, and that she has observed the Veteran experiencing various sleep apnea-related symptoms since the 1980's.  According to her, such symptoms include chronic fatigue which required the Veteran to take daily naps, loud snoring, and sleep that was marked by restlessness, choking, gagging, and stopped breathing.

Consistent with the above-noted assertions, an October 2004 treatment record reflects the Veteran's complaint that he had not been able to sleep well since 1987.  He reported that he snored loudly and that this kept his spouse awake at night.

A September 2009 VA examination report, prepared by Dr. K.H.F., also confirmed an obstructive sleep apnea diagnosis.  Dr. K.H.F. opined that the Veteran's sleep apnea is less likely than not related to his active duty service.  Although Dr. K.H.F. acknowledged the contentions made by the Veteran's spouse concerning the Veteran's symptoms during service, he nonetheless concluded that the other evidence in the claims file did not indicate sleep apnea during the Veteran's active duty service.  In this regard, the Board notes that Dr. K.H.F. did not address the assertions raised by the Veteran in his March 2005 statement or the May 1990 documented complaint of sleep problems..

In December 2009, the RO sought further claims file review by a VA examiner and an addendum opinion as to whether the Veteran's sleep apnea was aggravated by his prescribed morphine treatment.  Toward this end, the claims file was forwarded to a new VA examiner, Dr. M.D.  Upon review of the claims file, Dr. M.D. noted the aforementioned October 2004 treatment record and the prior September 2009 VA examination report by Dr. K.H.F.  Based upon her review of the claims file, Dr. M.D. indicated that it is less than likely as not that the Veteran's sleep apnea is related to his active duty service; however, she ultimately concluded that an opinion as to the degree to which the Veteran's morphine sulphate aggravated his obstructive sleep apnea could not be made without resort to speculation.  .  As stated rationale, she noted that her review did not reveal any evidence in the service treatment records pertaining to obstructive sleep apnea.  She noted further that the Veteran's complaints of daytime fatigue existed before his use of morphine sulfate.  

The Board notes, however, that Dr. M.D. also overlooked the Veteran's May 1990 in-service treatment record.  Moreover, she did not offer an explanation as to the reasons for why an opinion could not be made without resort to speculation; nor did she provide any discussion as to the additional evidence and information needed in order to provide the opinion being sought.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

In view of the aforementioned deficiencies in the December 2009 addendum opinion, the Board remanded this matter for another VA examination to determine the etiology of the Veteran's sleep apnea.  Pursuant to the Board's instructions, the Veteran was afforded a new VA examination, this time performed by Dr. D.H., in November 2010.  During the examination, and consistent with the Veteran's prior assertions, the Veteran reported that he had been experiencing sleep apnea symptoms for many years.  In this regard, he elaborated that the symptoms which he experienced during his active duty service were the same as those that led to his current sleep apnea diagnosis.  Dr. D.H. opined that it is at least as likely as not that the Veteran's sleep apnea was present during the Veteran's active duty service.

Despite the positive etiology opinion given by Dr. D.H., a December 2011 deferred rating decision reflects that the RO determined that the November 2010 opinion was deficient on the basis that Dr. D.H.'s opinion was made without review of the Veteran's sleep study and without reference to any objective findings of record.  Thus, the RO reasoned, Dr. D.H.'s November 2010 addendum opinion was based entirely upon the Veteran's reported medical history and was therefore deficient.  In support of its reasoning, the RO cited the case of Swann v. Brown, 5 Vet. App. 229 (1993) for the proposition that the Board is not bound to accept the opinion by doctors made many years after the Veteran's separation from service and who necessarily relied on history as related by the appellant.

Accordingly, a December 2011 addendum opinion was obtained from Dr. D.H.  In this report, Dr. D.H. reversed his prior November 2010 opinion, stating that he agreed with the opinions expressed by Dr. K.H.F. in the prior September 2009 VA examination  report.  In support of his new opinion, Dr. D.H. concluded that there is no objective evidence in the record to confirm that the Veteran had sleep apnea during his active duty service.  The Board notes that, in the December 2011 addendum, Dr. D.H. did not address the Veteran's documented May 1990 in-service complaint of sleep problems.

A February 2012 VA addendum opinion provided by M.G.D., a nurse practitioner,  expresses the opinion that it is less than likely as not that the Veteran's sleep apnea is aggravated by any of the Veteran's service-connected disabilities or by treatment for any of his service-connected disabilities.

Notwithstanding the negative opinions expressed in September 2009 and the opinions of December 2009, December 2011, and February 2012, the Board finds that such opinions are not persuasive, as they are based less than full consideration of the Veteran's documented medical history and assertions.  Similarly, the Board notes that as a medical opinion can be no better than the facts alleged by a veteran, an opinion based on an inaccurate  factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

Here, the VA examiners who rendered the aforementioned opinions have all failed to acknowledge the Veteran's May 1990 in-service treatment record reflecting the Veteran's complaint of sleep difficulties.  Hence, to the extent that the opinions expressed were based upon a finding that the claims file did not indicate treatment for sleep apnea during service, and did not include consideration of the documented in-service complaint,  they are not entitled to little, if any, probative weight.

Although the Board recognizes the principle expressed in Swann that was cited by the RO, the Board also notes that it may not discount a medical opinion solely because it is based on history provided by the veteran, without also evaluating the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Although the Board acknowledges that the positive nexus opinion expressed in Dr. D.H.'s December 2009 addendum appears to be based primarily upon the Veteran's reported medical history, as explained below, the Board accepts such reported history as credible. 

In addressing lay evidence and determining what, if any, probative value may be attached to such evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Certainly, the Veteran is competent to report his own symptoms (which he perceives as associated with his sleep apnea), and his wife is competent to report facts of which she has first-hand knowledge, or which she observes (here, certain symptoms that she has observed the Veteran experiencing).  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds that the medical histories provided by the Veteran and his spouse are credible, as they are generally consistent with the other evidence in the record and are not contradicted by any inconsistencies which materially affect the credibility of their statements.

The Board notes that the Veteran has asserted that symptoms attributable to his sleep apnea began in 1987.  While there is no objective record documenting the alleged problems as early as 1987, service treatment records do reflect a documented complaint of sleep difficulties in May 1990, toward the end of the Veteran's period of active duty service, which were then attributed to seasonal allergies, as the Veteran has acknowledged.  Further, the Veteran's assertions that he continued to experience sleep apnea symptoms from service up to his initial sleep apnea diagnosis is supported by his spouse's statement, which is not contradicted by, or inconsistent with, any other evidence of record.  In short, the Board finds no reason to question the veracity of the Veteran's and his wife's lay assertions as to the onset and continuity of symptoms that may be associated with the Veteran's later-diagnosed sleep apnea, and such assertions are, thus, deemed credible.

Inasmuch as Dr. D.H.'s November 2010 positive etiology opinion is based upon the Veteran's credibly-reported medical history, the examiner had a complete understanding of the Veteran's pertinent medical history and assertions.  Hence, the noted opinion may not be dismissed solely on the basis that the examiner relied upon the Veteran's own reported history. On the contrary, on these facts, the Board finds that the November 2010 positive etiology opinion is entitled to significant probative weight.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b), and Gilbert, 1 Vet. App. at 53-56. 



Given the totality of the evidence-to particularly include the credible lay assertions concerning in-service onset and subsequent continuity of the Veteran's sleep apnea symptoms and the November 2010 positive etiology opinion provided by Dr. D.H.-and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor,. the Board finds that the criteria for service connection for sleep apnea are met.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


